Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the original application filed on 1/15/2021.    
Claims 1-30 are rejected.

Claim Objections
Claims 11 and 28 are objected to because they recite a second radiation emission mask without a reference to a first radiation emission masks in said claims or their parent claims.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5, 16-17, 21-22, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4-5, 16-17, 21-22, and 27 recite that the first channel is adjacent in frequency to the second channel, however parent claims 1, 6, 18, and 23 recite that the second channel is within a frequency span of the first channel.   However if the second channel is within a frequency span of the first channel, it is unclear how the second channel could be adjacent to the first channel.    
Claim 28 depends on claim 27 and is rejected for the same reason.  

Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 is an apparatus claim and also references a second device, however it does not reference a first device, and furthermore it is unclear whether the apparatus is the first device, the second device, or a different device. 
Claims 19-22 depend on claim 18, and they are rejected for the same reasons.  
 

Claims 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is an apparatus claim and also references a first and second UE, however it  is unclear whether the apparatus is the first UE, the second UE, or a different device. 
Claims 24-30 depend on claim 23, and they are rejected for the same reasons.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-7, 9-10, 12-13, 16-18, 20-24, 26-27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fei (US 2020/0177291).

Regarding Claim 1, Fei teaches a method for wireless communication, comprising: 
determining, by a first user equipment (UE), a signal measurement of a signal transmitted by a second UE in a first channel (Fei, Paragraph 223, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a terminal device in a neighboring cell, that is CLI (cross-link interference) between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device, paragraph 226, the terminal device periodically measures a received signal strength in a time period and a frequency band and perform feedback); 
determining, based at least in part on the signal measurement, a cross-channel interference parameter of interference experienced by the first UE in at least a second channel that is within a frequency span of the first channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device, paragraph 311, the processed measurement result of the first UE is reported to the first gNB, an operation such as averaging or summation is not performed on measurement results in order to help the first gNB determine a degree of interference to the first UE on each resource, to perform coordinated scheduling); and 
transmitting, by the first UE and to a serving base station that serves the first UE, an indication of the cross-channel interference parameter (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 3, Fei further teaches wherein the signal measurement corresponds to measuring the signal in the second channel, and determining the cross-channel interference parameter is based on the signal measurement in the second channel (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 4, Fei further teaches wherein determining the cross-channel interference parameter is further based on determining that the first channel is adjacent in frequency to the second channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement).

Regarding Claim 5, Fei further teaches wherein determining that the first channel is adjacent in frequency to the second channel includes determining that the first channel is associated with a first physical resource block (PRB) that is adjacent in frequency to a second PRB associated with the second channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 33, the measurement resource occupies four OFDM symbols in time domain and occupies six resource blocks in frequency domain, cells that use a same or overlapping frequency band would by definition, at the boundary between the overlapping and the non-overlapping frequency portions, have PRBs that are adjacent to each other in frequency).

Regarding Claim 6, Fei teaches a method for wireless communication, comprising: 
determining a cross-channel interference parameter of interference experienced by a first user equipment (UE) in at least a first channel, based on a signal transmitted by a second UE in a second channel, wherein the second channel is within a frequency span of the first channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device, paragraph 311, the processed measurement result of the first UE is reported to the first gNB, an operation such as averaging or summation is not performed on measurement results in order to help the first gNB determine a degree of interference to the first UE on each resource, to perform coordinated scheduling); and 
scheduling, by a base station, communications for the first UE based at least in part on the cross-channel interference parameter (Fei, paragraph 311, the processed measurement result of the first UE is reported to the first gNB, an operation such as averaging or summation is not performed on measurement results in order to help the first gNB determine a degree of interference to the first UE on each resource, to perform coordinated scheduling).

Regarding Claim 7, Fei further teaches further comprising receiving, by the base station and from the first UE, a signal measurement of the signal transmitted by the second UE in the second channel, wherein determining the cross-channel interference parameter is based at least in part on the signal measurement (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 9, Fei further teaches wherein the signal measurement corresponds to measuring the signal in the first channel, and wherein determining the cross-channel interference parameter is based on the signal measurement in the first channel (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 10, Fei further teaches wherein determining the cross-channel interference parameter further comprises determining, based at least in part on the signal measurement, a second cross-channel interference parameter of interference experienced by the first UE in at least a third channel that is also adjacent in frequency to the second channel and does not include the first channel, wherein scheduling communications for the first UE is further based at least in part on the second cross-channel interference parameter (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device, hence there is CLI that occurs to the cell from multiple various neighboring cells which would need to be measured, paragraph 310,  the first gNB may instruct a plurality of UEs within coverage of the first gNB to perform measurement on a same resource (for example, the first gNB instructs the plurality of UEs to measure, on a same resource of the BP 1, CLI from UEs within coverage of the second gNB and the third gNB), paragraph 311, The processed measurement result of the first UE is reported to the first gNB, and a measurement result as to the resource specified by each set of measurement parameters is independently reported).

Regarding Claim 12, Fei further teaches wherein the signal measurement corresponds to measuring the signal in the third channel, and determining the second cross-channel interference parameter is based on the signal measurement in the third channel (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device, hence there is CLI that occurs to the cell from multiple various neighboring cells which would need to be measured, paragraph 310,  the first gNB may instruct a plurality of UEs within coverage of the first gNB to perform measurement on a same resource (for example, the first gNB instructs the plurality of UEs to measure, on a same resource of the BP 1, CLI from UEs within coverage of the second gNB and the third gNB), paragraph 311, The processed measurement result of the first UE is reported to the first gNB, and a measurement result as to the resource specified by each set of measurement parameters is independently reported).

Regarding Claim 13, Fei further teaches wherein determining the cross-channel interference parameter comprises receiving the cross-channel interference parameter from the first UE (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 16, Fei further teaches wherein determining the cross-channel interference parameter is further based on determining that the first channel is adjacent in frequency to the second channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement).

Regarding Claim 17, Fei further teaches wherein determining that the first channel is adjacent in frequency to the second channel includes determining that the first channel is associated with a first physical resource block (PRB) that is adjacent in frequency to a second PRB associated with the second channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 33, the measurement resource occupies four OFDM symbols in time domain and occupies six resource blocks in frequency domain, cells that use a same or overlapping frequency band would by definition, at the boundary between the overlapping and the non-overlapping frequency portions, have PRBs that are adjacent to each other in frequency).

Regarding Claim 18, Fei teaches an apparatus for wireless communication, comprising (Fei, paragraphs 155-158 and 161-164, the terminal device and network device both include a memory, transceiver, and processor, where the processor executes instructions stored in memory): 
a transceiver (Fei, paragraphs 155-158 and 161-164, the terminal device and network device both include a memory, transceiver, and processor, where the processor executes instructions stored in memory); 
a memory configured to store instructions (Fei, paragraphs 155-158 and 161-164, the terminal device and network device both include a memory, transceiver, and processor, where the processor executes instructions stored in memory); and 
one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to (Fei, paragraphs 155-158 and 161-164, the terminal device and network device both include a memory, transceiver, and processor, where the processor executes instructions stored in memory): 
determine a signal measurement of a signal transmitted by a second device in a first channel (Fei, Paragraph 223, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a terminal device in a neighboring cell, that is CLI (cross-link interference) between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device, paragraph 226, the terminal device periodically measures a received signal strength in a time period and a frequency band and perform feedback); 
determine, based at least in part on the signal measurement, a cross- channel interference parameter of interference experienced by the apparatus in at least a second channel that is within a frequency span of the first channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device, paragraph 311, the processed measurement result of the first UE is reported to the first gNB, an operation such as averaging or summation is not performed on measurement results in order to help the first gNB determine a degree of interference to the first UE on each resource, to perform coordinated scheduling); and 
transmit, to a serving base station that serves the apparatus, an indication of the cross-channel interference parameter (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 20, Fei further teaches wherein the signal measurement corresponds to measuring the signal in the second channel, and wherein the one or more processors are configured to determine the cross-channel interference parameter based on the signal measurement in the second channel (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 21, Fei further teaches wherein the one or more processors are configured to determine the cross-channel interference parameter further based on determining that the first channel is adjacent in frequency to the second channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement).

Regarding Claim 22, Fei further teaches wherein the one or more processors are configured to determine that the first channel is adjacent in frequency to the second channel at least in part by determining that the first channel is associated with a first physical resource block (PRB) that is adjacent in frequency to a second PRB associated with the second channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 33, the measurement resource occupies four OFDM symbols in time domain and occupies six resource blocks in frequency domain, cells that use a same or overlapping frequency band would by definition, at the boundary between the overlapping and the non-overlapping frequency portions, have PRBs that are adjacent to each other in frequency).

Regarding Claim 23, Fei teaches an apparatus for wireless communication, comprising (Fei, paragraphs 155-158 and 161-164, the terminal device and network device both include a memory, transceiver, and processor, where the processor executes instructions stored in memory): 
a transceiver (Fei, paragraphs 155-158 and 161-164, the terminal device and network device both include a memory, transceiver, and processor, where the processor executes instructions stored in memory); 
a memory configured to store instructions (Fei, paragraphs 155-158 and 161-164, the terminal device and network device both include a memory, transceiver, and processor, where the processor executes instructions stored in memory); and 
one or more processors communicatively coupled with the memory and the transceiver, wherein the one or more processors are configured to (Fei, paragraphs 155-158 and 161-164, the terminal device and network device both include a memory, transceiver, and processor, where the processor executes instructions stored in memory): 
determine a cross-channel interference parameter of interference experienced by a first user equipment (UE) in at least a first channel, based on a signal transmitted by a second UE in a second channel, wherein the second channel is within a frequency span of the first channel (Fei, paragraph 223, even for a plurality of neighboring cells that use a same or overlapping frequency band, a communication direction of each cell may be independently configured, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a  terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 225, the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device, paragraph 311, the processed measurement result of the first UE is reported to the first gNB, an operation such as averaging or summation is not performed on measurement results in order to help the first gNB determine a degree of interference to the first UE on each resource, to perform coordinated scheduling); and 
schedule communications for the first UE based at least in part on the cross-channel interference parameter (Fei, paragraph 311, the processed measurement result of the first UE is reported to the first gNB, an operation such as averaging or summation is not performed on measurement results in order to help the first gNB determine a degree of interference to the first UE on each resource, to perform coordinated scheduling).

Regarding Claim 24, Fei further teaches wherein the one or more processors are further configured to receive, from the first UE, a signal measurement of the signal transmitted by the second UE in the second channel, wherein the one or more processors are configured to determine the cross-channel interference parameter based at least in part on the signal measurement (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 26, Fei further teaches wherein the signal measurement corresponds to measuring the signal in the first channel, and wherein the one or more processors are configured to determine the cross-channel interference parameter based on the signal measurement in the first channel (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Regarding Claim 27, Fei further teaches wherein the one or more processors are configured to determine the cross-channel interference parameter at least in part by determining, based at least in part on the signal measurement, a second cross-channel interference parameter of interference experienced by the first UE in at least a third channel that is also adjacent in frequency to the second channel and does not include the first channel, wherein the one or more processors are configured to schedule communications for the first UE further based at least in part on the second cross-channel interference parameter (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device, hence there is CLI that occurs to the cell from multiple various neighboring cells which would need to be measured, paragraph 310,  the first gNB may instruct a plurality of UEs within coverage of the first gNB to perform measurement on a same resource (for example, the first gNB instructs the plurality of UEs to measure, on a same resource of the BP 1, CLI from UEs within coverage of the second gNB and the third gNB), paragraph 311, The processed measurement result of the first UE is reported to the first gNB, and a measurement result as to the resource specified by each set of measurement parameters is independently reported).

Regarding Claim 29, Fei further teaches wherein the one or more processors are configured to determine the cross-channel interference parameter at least in part by receiving the cross-channel interference parameter from the first UE (Fei, paragraph 225, to enable coordinated scheduling between the network devices, each network device needs to learn in advance information about CLI that a terminal device served within coverage of the network device may suffer,  the terminal devices need to perform CLI measurement, and each terminal device obtains CLI information of the terminal device and reports a measurement result to the network device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 11, 19, 25, and 28 are rejected under 35 U.S.C 103 as being unpatentable over Fei (US 2020/0177291) in view of McConnell (2021/0112564).

Regarding Claim 2, Fei teaches all the limitations of parent claim 1, but does not explicitly teach wherein determining the cross-channel interference parameter is based at least in part on applying a radiation emission mask specified for the second UE to the signal measurement, however McConnell teaches wherein determining the cross-channel interference parameter is based at least in part on applying a radiation emission mask specified for the second UE to the signal measurement (McConnell, paragraph 52, The spectrum mask is intended to reduce or prevent interference between adjacent channels in a multi-channel system, hence the amount of cross-channel interference measured would be reduced if spectrum or radiation masks are used) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding radiation/spectrum masks as taught by McConnell.    Because Fei and McConnell teach cross-link interference, and specifically McConnell teaches radiation/spectrum masks for the benefit of the analogous art of mitigating start-of-packet interference in a millimetre waveband wireless mesh communications network (McConnell, abstract).

Regarding Claim 8, Fei teaches all the limitations of parent claim 7, but does not explicitly teach wherein determining the cross-channel interference parameter is based at least in part on applying a radiation emission mask specified for the second UE to the signal measurement, however McConnell teaches wherein determining the cross-channel interference parameter is based at least in part on applying a radiation emission mask specified for the second UE to the signal measurement (McConnell, paragraph 52, The spectrum mask is intended to reduce or prevent interference between adjacent channels in a multi-channel system, hence the amount of cross-channel interference measured would be reduced if spectrum or radiation masks are used) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding radiation/spectrum masks as taught by McConnell.    Because Fei and McConnell teach cross-link interference, and specifically McConnell teaches radiation/spectrum masks for the benefit of the analogous art of mitigating start-of-packet interference in a millimetre waveband wireless mesh communications network (McConnell, abstract).

Regarding Claim 11, Fei teaches all the limitations of parent claim 10, but does not explicitly teach wherein determining the second cross-channel interference parameter is based at least in part on applying a second radiation emission mask specified for the second UE to the signal measurement, however McConnell teaches wherein determining the second cross-channel interference parameter is based at least in part on applying a second radiation emission mask specified for the second UE to the signal measurement (McConnell, paragraph 52, The spectrum mask is intended to reduce or prevent interference between adjacent channels in a multi-channel system, hence the amount of cross-channel interference measured would be reduced if spectrum or radiation masks are used) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding radiation/spectrum masks as taught by McConnell.    Because Fei and McConnell teach cross-link interference, and specifically McConnell teaches radiation/spectrum masks for the benefit of the analogous art of mitigating start-of-packet interference in a millimetre waveband wireless mesh communications network (McConnell, abstract).

Regarding Claim 19, Fei teaches all the limitations of parent claim 18, but does not explicitly teach wherein the one or more processors are configured to determine the cross-channel interference parameter based at least in part on applying a radiation emission mask specified for the second device to the signal measurement, however McConnell teaches wherein the one or more processors are configured to determine the cross-channel interference parameter based at least in part on applying a radiation emission mask specified for the second device to the signal measurement (McConnell, paragraph 52, The spectrum mask is intended to reduce or prevent interference between adjacent channels in a multi-channel system, hence the amount of cross-channel interference measured would be reduced if spectrum or radiation masks are used) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding radiation/spectrum masks as taught by McConnell.    Because Fei and McConnell teach cross-link interference, and specifically McConnell teaches radiation/spectrum masks for the benefit of the analogous art of mitigating start-of-packet interference in a millimetre waveband wireless mesh communications network (McConnell, abstract).
.
Regarding Claim 25, Fei teaches all the limitations of parent claim 24, but does not explicitly teach wherein the one or more processors are configured to determine the cross-channel interference parameter based at least in part on applying a radiation emission mask specified for the second UE to the signal measurement, however McConnell teaches wherein the one or more processors are configured to determine the cross-channel interference parameter based at least in part on applying a radiation emission mask specified for the second UE to the signal measurement (McConnell, paragraph 52, The spectrum mask is intended to reduce or prevent interference between adjacent channels in a multi-channel system, hence the amount of cross-channel interference measured would be reduced if spectrum or radiation masks are used) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding radiation/spectrum masks as taught by McConnell.    Because Fei and McConnell teach cross-link interference, and specifically McConnell teaches radiation/spectrum masks for the benefit of the analogous art of mitigating start-of-packet interference in a millimetre waveband wireless mesh communications network (McConnell, abstract).

Regarding Claim 28, Fei teaches all the limitations of parent claim 27, but does not explicitly teach wherein the one or more processors are configured to determine the second cross-channel interference parameter based at least in part on applying a second radiation emission mask specified for the second UE to the signal measurement, however McConnell teaches wherein the one or more processors are configured to determine the second cross-channel interference parameter based at least in part on applying a second radiation emission mask specified for the second UE to the signal measurement (McConnell, paragraph 52, The spectrum mask is intended to reduce or prevent interference between adjacent channels in a multi-channel system, hence the amount of cross-channel interference measured would be reduced if spectrum or radiation masks are used) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding radiation/spectrum masks as taught by McConnell.    Because Fei and McConnell teach cross-link interference, and specifically McConnell teaches radiation/spectrum masks for the benefit of the analogous art of mitigating start-of-packet interference in a millimetre waveband wireless mesh communications network (McConnell, abstract).

Claims 14-15 and 30 are rejected under 35 U.S.C 103 as being unpatentable over Fei (US 2020/0177291) in view of Tokgoz (US 2019/0132023).

Regarding Claim 14, Fei teaches all the limitations of parent claim 6, but does not explicitly teach wherein scheduling communications for the first UE comprises refraining from scheduling communications for the first UE over resources in a time domain during which the second UE is scheduled to transmit communications over the second channel, however Tokgoz teaches wherein scheduling communications for the first UE comprises refraining from scheduling communications for the first UE over resources in a time domain during which the second UE is scheduled to transmit communications over the second channel (Tokgoz, Fig 11, paragraph 89, at step 1104, operations 1100 continue by refraining from communicating in the first channel on one or more resources in the first time period or the second time period to mitigate cross-link interference with a third channel adjacent to the first channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding refraining from transmitting on a link due to cross-link interference as taught by Tokgoz.    Because Fei and Tokgoz teach cross-link interference, and specifically Tokgoz teaches refraining from transmitting on a link due to cross-link interference for the benefit of the analogous art of techniques for interference mitigation (Tokgoz, paragraph 2).

Regarding Claim 15, Fei further teaches  further comprising: 
scheduling communications for the first UE over the first channel in first resources that are in a period of time in a time domain (Fei, paragraph 223, when neighboring serving cells respectively perform uplink and downlink transmission at a same time in a same frequency band, an uplink signal sent by a terminal device in a serving cell may interfere with a downlink signal received by a terminal device in a neighboring cell, that is CLI between the terminal devices occurs, paragraph 224, to avoid CLI between the terminal devices, two or more neighboring network devices may use a coordinated scheduling method); 
Fei does not explicitly teach the below limitation:
refraining from scheduling, based on the cross-channel interference parameter, the second UE for communications over the second channel in second resources that are in the period of time in the time domain.
However Tokgoz teaches the below limitation:
refraining from scheduling, based on the cross-channel interference parameter, the second UE for communications over the second channel in second resources that are in the period of time in the time domain (Tokgoz, Fig 11, paragraph 89, at step 1104, operations 1100 continue by refraining from communicating in the first channel on one or more resources in the first time period or the second time period to mitigate cross-link interference with a third channel adjacent to the first channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding refraining from transmitting on a link due to cross-link interference as taught by Tokgoz.    Because Fei and Tokgoz teach cross-link interference, and specifically Tokgoz teaches refraining from transmitting on a link due to cross-link interference for the benefit of the analogous art of techniques for interference mitigation (Tokgoz, paragraph 2).

Regarding Claim 30, Fei teaches all the limitations of parent claim 23, but does not explicitly teach wherein the one or more processors are configured to schedule communications for the first UE at least in part by refraining from scheduling communications for the first UE over resources in a time domain during which the second UE is scheduled to transmit communications over the second channel, however Tokgoz teaches wherein the one or more processors are configured to schedule communications for the first UE at least in part by refraining from scheduling communications for the first UE over resources in a time domain during which the second UE is scheduled to transmit communications over the second channel (Tokgoz, Fig 11, paragraph 89, at step 1104, operations 1100 continue by refraining from communicating in the first channel on one or more resources in the first time period or the second time period to mitigate cross-link interference with a third channel adjacent to the first channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Fei by adding refraining from transmitting on a link due to cross-link interference as taught by Tokgoz.    Because Fei and Tokgoz teach cross-link interference, and specifically Tokgoz teaches refraining from transmitting on a link due to cross-link interference for the benefit of the analogous art of techniques for interference mitigation (Tokgoz, paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412